1701 Market Street Morgan, Lewis Philadelphia, PA 19103 & Bockius LLP Tel: 215.963.5000 Counselors at Law Fax: 215.963.5001 October 31,2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: The Advisors’ Inner Circle Fund II Post-Effective Amendment No. 140 (File No. 033-50718) and Amendment No. 142 (File No. 811-07102) to Registration Statement on Form N-1A Ladies and Gentlemen: On behalf of our client, The Advisors’ Inner Circle Fund II (the “Trust”), we are filing, pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), Post-Effective Amendment No. 140 and, under the Investment Company Act of 1940, as amended, Amendment No. 142 (the “Filing”) to the Trust’s Registration Statement on Form N-1A. This Filing is made pursuant to Rule 485(a)(2) under the 1933 Act for the purpose of introducing a new series to the Trust, the LM Capital Opportunistic Bond Fund. If you have any questions regarding the Filing, please contact the undersigned at 215.963.5862. Very truly yours, /s/ David W. Freese David W. Freese
